Citation Nr: 9917428	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-27 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1978 to October 
1979.

The veteran's original claim of entitlement to service 
connection for a nervous condition was denied by a December 
1985 rating decision.  Service connection was subsequently 
denied for an acquired psychiatric disorder by a January 1986 
rating decision.  Although the veteran submitted a timely 
Notice of Disagreement in February 1986, he did not submit a 
timely Substantive Appeal after a Statement of the Case was 
issued in April 1986.  Therefore, these decisions became 
final.

A July 1987 rating decision denied the veteran's request to 
reopen his claim of service connection for a psychiatric 
disorder, and the veteran was informed of this decision by 
correspondence dated in December 1987.  The veteran again 
submitted a timely Notice of Disagreement in April 1988, but 
did not submit a timely Substantive Appeal after a Statement 
of the Case was issued in May 1988.  Therefore, this decision 
also became final.

A September 1990 rating decision confirmed and continued the 
denial of service connection for an acquired psychiatric 
disorder.  The veteran then perfected a timely appeal to the 
Board of Veterans' Appeals (Board).  In a September 1993 
decision, the Board found that new and material evidence had 
not been submitted to reopen the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  The veteran requested reconsideration of this 
decision in 1997.  This motion for reconsideration was denied 
in December 1997.  Thereafter, the veteran filed an appeal 
with the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  In April 
1998, the Court dismissed the veteran's appeal for lack of 
jurisdiction.

This matter is before the Board on appeal from a decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico, which found that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  

The veteran provided testimony at a personal hearing held 
before the RO in August 1997, a transcript of which is of 
record.  As part of his Substantive Appeal, the veteran also 
requested a hearing before a Member of the Board.  However, 
this request was withdrawn by the veteran in October 1997.  
See 38 C.F.R. § 20.704(e) (1998).


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder was previously denied 
because there was no evidence that he had psychiatric 
problems during service, or shortly after his discharge from 
active duty.

2.  The evidence submitted by the veteran to reopen his claim 
of service connection for an acquired psychiatric disorder is 
either cumulative of the evidence already of record, or is 
not by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1993 Board decision which found that new 
and material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder is final.  38 U.S.C.A. 4005(c) 
(1988) (38 U.S.C.A. §§ 7103, 7104 (West 1991)); 38 C.F.R. 
§ 19.192(1991) (38 C.F.R. § 20.1100 (1998)).


2.  New and material evidence to reopen the veteran's claim 
for service connection for an acquired psychiatric disorder 
has not been submitted; the claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's psychiatric condition was clinically evaluated 
as normal on his April 1978 enlistment examination.  At that 
time, the veteran reported that he had never experienced 
depression or excessive worry, or nervous trouble of any 
sort.  The service medical records show no diagnosis of or 
treatment for psychiatric problems.  On his September 1979 
discharge examination, the veteran's psychiatric condition 
was clinically evaluated as normal.  His DD Form 214 shows 
that he was discharged under honorable conditions.

The veteran's original claim of entitlement to service 
connection for a nervous condition, among other things, was 
received in October 1985.  This claim was subsequently denied 
by a December 1985 rating decision.  It was noted that the 
service medical records had been reviewed, and that there 
were no complaints, diagnosis or treatment for a nervous 
condition.  Therefore, the claim was denied as not shown by 
the evidence of record.  

Following this decision, private medical records were 
received from Fort Logan Hospital which showed that the 
veteran was hospitalized at that facility in January 1982.  
These records note that the veteran had a history of drug 
abuse and psychiatric problems.  It was noted that following 
an arrest, he was evaluated at Denver General Hospital in 
December 1981 prior to his transfer to Fort Logan.  

While at Denver General Hospital he was noted to be highly 
delusional and paranoid, but did not receive any medication 
treatment.  Diagnostic impressions from Fort Logan included 
schizophrenic disorder, chronic, paranoid; and mixed 
substance abuse.  Nothing in these records related the 
veteran's schizophrenic disorder to his military service.

Medical records were also received from the State of New 
Mexico Medical Center in Las Vegas, New Mexico, which covered 
the period from February to July 1985.  These records show 
treatment for psychiatric problems.  The admission report 
shows that the veteran was admitted to the facility for 
evaluation and treatment during a period of incarceration.  
It was noted that the veteran's admission was due to his 
substantial disorder in his emotional processes, thought, and 
cognition, resulting in gross impairment of judgment, 
behavior, and capacity to recognize reality.  

Further, by reason of his mental disorder, it was believed 
that it was more likely than not that the veteran would 
attempt to cause serious bodily harm to himself by violent 
means or by passive neglect, or might inflict unjustified 
bodily harm to another.  Regarding his psychiatric history, 
the veteran reported that he had no psychiatric 
hospitalizations except for the one time being committed to a 
ward at Fort Logan Hospital.  

Prior to his transfer to the State Medical Center, he had 
exhibited psychotic behavior at the Department of 
Corrections, and the physician noted under his assessment 
section of the report, "Psychosis-Paranoid Schizophrenia."  
Diagnostic impression at the State Medical Center was 
paranoid schizophrenia.  No competent medical opinion related 
the veteran's psychiatric problems to his period of active 
service.

The denial of the veteran's claim of service connection for a 
nervous condition was confirmed by a January 1986 rating 
decision.  The additional evidence was noted, but it was 
found that the evidence did not show that a psychosis was 
present during service or within one year from discharge.

As noted above, the veteran did not perfect a timely appeal 
to these decisions, and they became final.  The Board notes 
that in his February 1986 Notice of Disagreement, the veteran 
reported that he had been receiving private treatment for his 
psychiatric problems at the Counseling Associates since 1985.

The veteran submitted a request to reopen his claim of 
service connection for psychiatric disorder in June 1987.  At 
that time, he reported that he had gone AWOL from boot camp 
because of mental trauma.  He reported that he had never been 
in trouble prior to his military service, but that he had had 
trouble ever since service.  Also, he stated that he spoke to 
his commanding officer about his trouble, but that the 
commanding officer would not listen to him.  The veteran also 
stated that he was placed in a low stress platoon for about 3 
months.  Further, he reported that he began to use drugs 
during his military service as well.  The veteran emphasized 
his belief that his psychiatric problems were incurred as a 
result of his military service.

In a separate statement, also received in June 1987, the 
veteran again reported that he was receiving treatment at the 
Counseling Associates.  

In a July 1987 rating decision, it was noted that the prior 
decision was final in the absence of new and material 
evidence that the veteran incurred a psychiatric disorder 
during service or that a psychosis was present within one 
year of his separation from service.  Since there was no such 
evidence on file, his request to reopen was denied.  The 
veteran was informed of this decision by correspondence dated 
in December 1987.  As stated above, the veteran did not 
perfect a timely appeal to this decision.

In July 1990, the RO received additional records from the 
State of New Mexico Medical Center in Las Vegas, New Mexico, 
concerning the veteran.  These records cover the period from 
September 1988 to March 1990, and were conducted in 
conjunction with a period of incarceration.  


In September 1988 the veteran was evaluated to determine his 
sanity at the time of the alleged offense, his competency to 
stand trial and/or his ability to enter into a plea agreement 
with the State.  At that time it was concluded that the most 
appropriate diagnostic descriptor for the veteran was 
atypical psychosis with paranoid features; mixed substance 
abuse including marijuana, amphetamines, and alcohol.  
Antisocial and inadequate personality traits were also 
included in the diagnosis.  

Further, it was stated that atypical psychosis was used 
rather than paranoid schizophrenia as in the past because the 
veteran had been compensated such that there were no apparent 
residual symptoms from his psychosis.  Also, it was 
determined that he was not competent to stand trial, nor 
enter into a plea agreement.  Records from August and 
November 1989 reflect that the veteran was found to be 
competent to stand trial.  Moreover, these records report 
that the veteran had chronic schizophrenia, which did not 
interfere with his competency at that time.  

It was noted in November 1989 that he continued to make a 
rational decision not to cooperate with the legal process in 
order to avoid prosecution.  Because he had maximized his 
treatment at the facility, it was requested that he be 
returned to the court of origin so that the legal process 
could be continued.  However, it was emphasized that 
"unwillingness" to be competent to stand trial was quite 
different from "inability," and that the veteran fell into 
the unwilling category.  

In March 1990, it was noted that the veteran was once again 
found incompetent to stand trial after having spent six 
months in jail.  With respect to his psychiatric history, it 
was noted that this was his fourth admission to the facility, 
the first being in February 1985.  Regarding the veteran's 
social history, it was noted that he joined the military in 
1978, but was court-martialed for possession of marijuana and 
was discharged in 1979.  He stated that he had been involved 
in drug abuse since the early age of fourteen (14).  

In an October 1990 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a psychiatric disorder.  The RO 
concluded that the additional evidence did not offer a 
reasonable bas to change the prior denial.

The veteran's Notice of Disagreement was received in May 
1991.  He contended that all of his problems started in boot 
camp, and that he did not have these problems or do drugs 
prior to this time.  Further, he reiterated that he went AWOL 
during this period.  Additionally, he reported that he was 
hearing voices and seeing things during his military service, 
but that no one would listen to him when he tried to tell 
people about these problems.  He also summarized the legal 
and mental problems he had experienced since his discharge.

A Statement of the Case was issued to the veteran in June 
1991, and his Substantive Appeal was received in July 1991.  
He asserted that he developed psychiatric problems shortly 
after he started boot camp.  Specifically, he contended that 
he started hearing voices and seeing things, and, as a 
result, went AWOL.  Further, he contended that as a result of 
these problems, when he saw the officer the next day he could 
not adequately explain what was wrong with him.  He also 
contended that the officer did not want to listen to him, and 
placed him in a "low stress" platoon which made it easy for 
him to pass boot camp.  The veteran also provided information 
on his legal and psychiatric problems since his discharge 
from service.

During the course of this appeal, a VA hospitalization report 
was obtained for November 1991.  This report noted that the 
veteran's history revealed that he had a breakdown, 
psychologically, in 1978 with a history of visual and 
auditory hallucinations and paranoia.  He was diagnosed with 
schizophrenia, paranoid versus undifferentiated with current 
exacerbation.

This case came before the Board in September 1993.  At that 
time, the Board summarized the evidence that was of record at 
the time of the prior denials, and the evidence the veteran 
had submitted in his attempt to reopen.  

The Board found that the additional evidence submitted 
consisted essentially of clinical records several years after 
service, which revealed treatment for psychiatric problems, 
including schizophrenia, and that this evidence was 
essentially cumulative of the evidence previously on file and 
considered.  As such, the evidence was insufficient to reopen 
the veteran's claim.  Furthermore, the Board acknowledged 
that the November 1991 VA hospitalization record noted a 
history that the veteran had had a psychological breakdown in 
1978.  

While this evidence was probative as to service connection, 
the Board found that it was not supported by any other 
pertinent evidence or any competent evidence.  Therefore, the 
Board concluded that it did not present a reasonable 
possibility that the evidence submitted since the prior 
rating decision, when considered with the other evidence on 
file, would change the outcome of the case.  Consequently, 
the Board concluded that new and material evidence had not 
been submitted to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder, and the 
claim remained denied.

In September 1995, the RO received correspondence from the 
veteran inquiring about the status of his claim.  By a letter 
dated in March 1996, the RO informed the veteran that his 
claim had been denied by the September 1993 Board decision.  
The veteran responded to this letter in July 1996.  At that 
time he contended that records were available at the 
Counseling Associates which showed that he was treated for 
psychiatric problems shortly after his discharge from 
service.  In an August 1996 statement, he stated that his 
initial treatment at Counseling Associates occurred in 1980, 
and identified various officials who were involved with his 
treatment.  These individuals included FS, Dr. R, and Dr. G.

In September 1996, the RO sent a development letter to the 
veteran, in which he was asked to complete a VA Form 21-4142, 
Request for Release of Information, regarding his assertion 
that Counseling Associates had records pertinent to his 
claim.  

Later that same month, the RO sent a development letter to 
Counseling Associates.  The RO noted that the veteran had 
applied for disability benefits, and that he reported 
treatment at their facility.  Therefore, Counseling 
Associates was requested to furnish "any medical records" 
that they had concerning the veteran.

In a December 1996 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the 
veteran's claim.  The RO found that the veteran's various 
statements were essentially cumulative in nature.  
Additionally, it was noted that no response had been received 
from Counseling Associates regarding the September 1996 
development letter.  The veteran appealed this decision to 
the Board.

In various statements, the veteran reiterated his contention 
that the Counseling Associates had records showing treatment 
for psychiatric problems beginning in 1980.  The RO sent 
another development letter to the Counseling Associates in 
February 1997.  As with the last development letter to this 
facility, the RO specifically requested that Counseling 
Associates furnish "any medical records" they had 
concerning the veteran.

Medical records were received from the Counseling Associates, 
which showed that various forensic evaluations were conducted 
on the veteran by the facility from June 1986 to June 1989.  
These records show treatment for psychiatric problems, but 
contained no competent medical opinion which related these 
problems to the veteran's period of military service.

The veteran provided testimony at a personal hearing before 
the RO in August 1997.  At this hearing, the veteran 
reiterated his contention that the Counseling Associates had 
records which showed that he was treated for psychiatric 
problems in 1980.  Further, his representative contended that 
when the RO requested records from that facility, they only 
requested records for the period after 1982.  Therefore, the 
representative asserted that an additional request should be 
made for records prior to 1982.  


The veteran also provided testimony about the legal and 
psychiatric problems he had after his discharge from service.  
Additionally, he reiterated his contention that his problems 
began in boot camp and that he went AWOL, but provided no 
additional details thereof.  In fact, he was informed at the 
hearing that the service medical records showed no evidence 
of psychiatric problems, or that he had gone AWOL.

In an October 1997 Supplemental Statement of the Case, the RO 
confirmed the decision that new and material evidence had not 
been submitted to reopen the veteran's claim.  The RO found 
that on review of the veteran's claims folder it was revealed 
that development for medical evidence from the Counseling 
Associates had already been accomplished, and summarized the 
evidence received from that facility.  The RO concluded that 
the evidence submitted did not support the veteran's 
contentions that he was treated for psychiatric problems as 
early as 1980.  Therefore, the evidence submitted did not 
constitute new and material evidence because it essentially 
duplicated the evidence which was previously considered and 
was merely cumulative.

In several statements on file, the veteran continued to 
assert that he had psychiatric problems during service, and 
that he was first treated for these problems in 1980 at the 
Counseling Associates.

In an April 1999 statement, the veteran's representative 
contended that certain M21-1 provisions required a full 
development by the RO prior to making a well-grounded 
determination.  The representative noted that the veteran 
reported that he had received treatment at the Counseling 
Associates in 1980 for his psychiatric problems.  However, 
the representative asserted that the RO only requested 
records from 1982 and thereafter.  Therefore, the 
representative contended that the Board should remand the 
case in order to make a new request for records from this 
facility.



Criteria

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit, in Hodge v. 
West, 115 F.3d 1356 (Fed. Cir. 1998), indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 115 F.3d at 1363.

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).


Analysis

In the instant case, the Board notes that the veteran's claim 
was previously denied because there was no evidence that he 
had psychiatric problems during service, or shortly after his 
discharge from active duty.  

For the reasons stated below, the Board concludes that the 
evidence submitted to reopen the veteran's claim is either 
cumulative of the evidence already of record, or is not by 
itself or in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The medical records added to the file are not "new" to the 
extent that they show treatment for an acquired psychiatric 
disorder.  There was competent medical evidence on file at 
the time of the previous denial which showed that the veteran 
had an acquired psychiatric disorder.  Thus, this evidence is 
essentially cumulative of that already on file.

Similarly, the veteran's contentions that he had psychiatric 
problems during service and shortly after service are also 
not "new" because such contentions were made at the time of 
the prior denials.  Further, nothing in either the veteran's 
various statements or his hearing testimony provides a more 
complete picture of the circumstances surrounding the origin 
of a veteran's disability.  See Hodge at 1363.
In short, the veteran has simply restated these contentions, 
without providing any additional details. 

With respect to the veteran's contention that he was treated 
for psychiatric problems as early as 1980, the Board 
acknowledges that if competent medical evidence was on file 
which supported this contention it would probably qualify as 
"new and material evidence" under 38 C.F.R. § 3.156(a).  
However, no such records are on file.  

The Board notes that the Court has held that VA may be 
obligated to advise a claimant of the evidence needed to 
complete the application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Court has 
extended the Robinette analysis to situations, such as the 
instant case, in which new and material evidence is needed to 
complete an application for VA benefits.  Graves v. Brown, 8 
Vet. App. 522. 525 (1996).

In the instant case, the Board finds that the veteran had not 
identified any additional evidence which has not been 
obtained or requested which may be new and material to this 
claim.  The veteran has stated on several occasions that his 
1980 treatment was at the Counseling Associates, and the RO 
sent several development letters to this facility.  Moreover, 
contrary to the assertions of the veteran's representative, 
these development letters did not limit the evidence 
requested to post -1982 records.  

The development letters on file requested "any medical 
records" the facility had concerning the veteran.  This 
broad language clearly encompasses any records Counseling 
Associates may have had from 1980.  Therefore, the Board 
concludes that no additional request for records from the 
Counseling Associates is warranted.  More importantly, in the 
absence of new and material evidence to reopen the claim the 
Board does not have jurisdiction to consider the claim or to 
order additional development.  See Barnett v. Brown, 83 F.3d. 
1380 (Fed.Cir. 1996).

As an additional matter, the Board finds that April 1999 
assertion by the veteran's representative regarding certain 
M21-1 provision to be both misplaced and incorrect.  First of 
all, as mentioned above, these provisions concern the issue 
of a well-grounded claim.  Pursuant to the Court's holding in 
Elkins v. West, 12 Vet. App. 209 (1999), the Board only 
considers the well groundedness of a claim in situations like 
the instant case after new and material evidence has been 
submitted.  Since the Board has concluded that new and 
material evidence has not been submitted to reopen the claim, 
the Board cannot consider the well groundedness of the 
underlying claim of service connection.

Regarding the underlying contention that certain M21-1 
provisions require a full development by the RO prior to 
making a well-grounded determination, the Board notes that it 
is required to follow the precedent opinions of the Court.  
38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 2 Vet. App. 
8, 14 (1991).  

Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that a claim is not well-grounded.  In Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998), the Federal Circuit upheld the 
Court's interpretation of 38 U.S.C.A. § 5107(a) and held that 
VA has no duty to assist the claimant in the absence of a 
well-grounded claim.  

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
See Bernard v Brown, 4 Vet. App. 384, 394 (1993).  
Furthermore, in Schroeder v. West, 12 Vet. App. 198 (1999), 
the Court, sitting en banc, issued a per curiam order 
specifically rejecting a motion for an initial decision by 
the full Court on the issue of whether a duty to assist 
attaches pursuant to 38 U.S.C.A. § 5107(a) prior to the 
submission of a well-grounded claim.  

The Court noted that the Federal Circuit's express rejection 
of such a contention in the Epps decision was controlling on 
this issue.  Also, in Grivois v. Brown, 6 Vet. App. 136, 139 
(1994), the Court scolded VA for proceeding to assist a 
claimant in developing his claims without paying sufficient 
heed to the determination as to whether the claims brought 
met the statutory requirements, as construed by the Court's 
precedents, to be well grounded.  "Attentiveness to this 
threshold issue is, by law, not only for the Board but for 
the initial adjudicators, for it is their duty to avoid 
adjudicating implausible claims at the expense of delaying 
well-grounded ones."  Ibid

For the reasons stated above, the Board concludes that new 
and material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.  Accordingly, the benefit 
sought on appeal is denied.


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, the benefit sought on appeal 
is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

